Citation Nr: 1431894	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of right foot injury.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served with the Rhode Island Army National Guard from April 1964 to April 1970 with a period of active duty training (ACDUTRA) from February 1965 to July 1965.
  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary to allow for further development of the claims.  First, the Veteran is receiving disability benefits from the Social Security Administration (SSA).  In November 2012, a request was sent to SSA for the medical records for the Veteran.  In response, SSA sent Form SSA-3368 (Disability Report, Adult) for the Veteran, but no other records or any explanation as to why this document would be the only record in SSA's possession.  Therefore, the Board remands the appeal so that additional efforts may be made to obtain the complete SSA records for the Veteran.  

In addition, the May 2013 VA examiner relied on the Veteran's normal hearing shown at his separation examination in forming the negative opinion.  However, the lack of a hearing loss disability shown in service is not a sufficient rationale for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the Veteran is competent to describe his noise exposure in service. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that the Veteran can attest to factual matters of which he has first-hand knowledge).  Therefore, the Board determines that another VA audiological examination should be performed.
Finally, the Veteran has not been afforded a VA examination to assess the existence and etiology of his claimed right foot disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006

Accordingly, the case is REMANDED for the following action:

1.  Make a second request for all records associated with the Veteran's application and grant of SSA disability benefits.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for the appropriate VA examination to determine the etiology of his bilateral hearing loss. The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss is causally or etiologically a result of active military service, to include any injuries to his ears sustained in Active Duty for Training or Inactive Duty for Training? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion. 

3.  Schedule the Veteran for the appropriate VA examination to assess the current nature and etiology of his claimed right foot disability.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

Identify any current disability of the right foot or disability present at any point during the claims period.

For any diagnosed right foot condition, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot disability is causally or etiologically a result of active military service to include any injuries sustained while on Active Duty for Training or Inactive Duty for Training?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



